Order unanimously affirmed, without costs. Memorandum: The trial court increased support payments from appellant to his former wife, the respondent, in the amount of $7.50, from $32.50 to $40 per week. The record reveals that a judgment has been taken against the respondent for hospital care resulting from her confinement during the birth of appellant’s and respondent’s two children and that the judgment creditor is presently contemplating garnisheeing respondent’s wages. Appellant is currently living temporarily with his mother and paying $20 per week room and board. Such constitutes a change of circumstances sufficient to warrant a modification of the previous support order (Family Ct Act, § 466, subd [c], par [ii]). (Appeal from order of Wyoming County Family Court—support.) Present— Marsh, P. J., Moule, Cardamone, Goldman and Witmer, JJ.